Exhibit 10.17

 

CERTAIN COMPENSATION ARRANGEMENTS

WITH HEALTH NET, INC.’S

NON-EMPLOYEE DIRECTORS

 

Upon recommendation of the Governance Committee of the Board of Directors of
Health Net, Inc. (the “Company”), the Board of Directors of the Company has
approved the payment of the following compensation to each non-employee director
of the Board in respect of his/her service on the Board:

 

  •   an annual retainer of $30,000 per year for each non-employee director
(other than the Chairman of the Board);

 

  •   an annual retainer of $5,000 for each Chair of the Compensation Committee,
Governance Committee and Finance Committee;

 

  •   an annual retainer of $15,000 for the Chair of the Audit Committee;

 

  •   meeting fee of $2,000 for each meeting of the Board of Directors attended,
and a $1,000 fee for each committee meeting attended, other than the Audit
Committee, which meeting fee is $2,000 for each audit committee meeting
attended;

 

  •   in lieu of the above listed retainer and meeting fees, the Chairman of the
Board receives $15,833 per month, for his services; and

 

  •   reimbursement of customary expenses for attending Board, committee and
shareholder meetings.

 

In addition, the non-employee directors of the Company are eligible to
participate in the Company’s Third Amended and Restated Non-Employee Director
Stock Option Plan (the “Director Plan”) and the Company’s 1998 Stock Option Plan
(the “1998 Plan”). Under the Director Plan, 500,000 shares of Common Stock are
reserved for initial grants of nonqualified stock options to directors when they
join the Company’s Board and automatic annual grants of nonqualified stock
options on each year such director is re-elected to the Company’s Board. Each
non-employee director grant entitles the optionee to purchase the granted number
of shares of Common Stock (which number is determined pursuant to grant formula
provisions in the Director Plan) at an exercise price equal to the fair market
value of Common Stock on the date of such grant. Each grant vests as to 33 1/3%
of the shares each year on the anniversary of the date of the grant, provided
that the options become immediately exercisable in the event of a “change in
control” of the Company, as defined in the Director Plan and 1998 Plan, as
applicable

 

Furthermore, the Company maintains a deferred compensation plan pursuant to
which non-employee directors are eligible to defer up to 100% of their
compensation. The compensation deferred under such plan is credited with
earnings or losses measured by the rate of return on investments elected by plan
participants. Each plan participant is fully vested in all deferred compensation
and earnings credited to his or her account.